DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-22, 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, none of the current prior art of record teaches, suggests or renders obvious, either alone or in combination a method, comprising: forming a photoresist film covering a thiol-functionalized surface of a substrate; patterning, after forming the photoresist film, the photoresist film with a plurality of openings by exposing the photoresist film to an ultra-violet (UV) light source; depositing, after patterning the photoresist film; and removing, after evaporating the solvent, the photoresist film from the thiol-functionalized surface of the substrate thereby removing the respective ones of the coated nanowires on respective surfaces of the photoresist film facing away from the thiol-functionalized surface of the substrate. Claims 2-5, 7-22 are also allowed because of their dependency to the allowed base claim 1. 
With respect to claims 29 and 31, none of the current prior art of record teaches, suggests or renders obvious, either alone or in combination method of claim 20 further comprising preparing the thiol- functionalized surface of the substrate by: esterifying --Si-OH functional groups on a surface of the substrate to form triflate groups (--Si-O-Tf); reducing the triflate groups to form -Si-H groups; and hydrosilylating the -Si-H groups with an alkenyl thiol to form -Si-(CH2)x-SH groups where x is an integer from 3 to 18. Claims 32-35 are also allowed because of their dependency to the allowed base claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818